Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 19, 2018

                                        No. 04-18-00203-CV

                IN RE INGRID DELRITA MARSH AND JOHN F. MARSH,

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2018CV00904
                         Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER the appellants to provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) the appellants are entitled to appeal without paying the
clerk’s fee. If the appellants fail to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c)
(allowing dismissal of appeal if appellant fails to comply with an order of this court).



                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court